Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 8/5/2022. Claims 1, 3-9, 11-20 are allowed and claims 2 and 10 are cancelled. Claims 1, 9 and 17 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of creating a release; checking, in response to creating, the release for violations against a set of Sarbanes- Oxley (SOX) audit rules; determining, in response to checking, whether the release complies with the SOX audit rules; scanning, in response to determining that the release complies with the SOX audit rules, the release for cyber vulnerabilities in accordance with an organization's established practices; validating, in response to scanning, that the release is scanned for cyber vulnerabilities in accordance with the organization's established practices; and authorizing deployment of the release based on a determination that one or more features from the release does not violate the set of SOX audit rules and that the one or more features from the release meet a predetermined threshold for the cyber vulnerabilities; creating a release label corresponding to the release in a project management tool; creating a release branch corresponding to the release in a version control system; and displaying status and summary of the release on a graphical user interface (GUI) corresponding to the release label and the release branch, wherein the GUI displays cyber issues related to the release in a table format that illustrates status of the release as scannable components have not been scanned, wherein the table includes a column for component, a column for non-volatile storage hyperlinked to a private cloud build, a column for existing product vulnerabilities, and a column for vulnerability changes in the release, as required by the independent claims.

The prior art of record (Anderson et al. US PG PUB. 2011/0125895 A1 and Anderson et al. US Patent 8,677,315 B1) teaches: creating an application/program/software/release/distribution/etc., checking/validating/verifying/etc. the application/program/software/release/distribution/etc. for compliance with Sarbanes-Oxley/SOX audit rules and cyber vulnerabilities, and deploying/releasing/etc. the application/program/software/release/distribution based on compliance with SOX audit rules and meeting a threshold for cyber vulnerabilities, and further teaches that version control/project management/workload management system may be used to provide project/workload/version/etc. management, and that a release label is created in a project management/workload management/version control/etc. system, a branch is created for the release in the version control/project management/workload management system, and that a status/summary/etc. of the release/software/application/program/distribution/etc. is displayed on a graphical user interface/GUI that corresponds to the release label and branch. However, the prior art of record fails to render an obviousness of creating a release label corresponding to a release in a project management tool; creating a release branch corresponding to the release in a version control system; and displaying status and summary of the release on a graphical user interface (GUI) corresponding to the release label and the release branch, wherein the GUI displays cyber issues related to the release in a table format that illustrates status of the release as scannable components have not been scanned, wherein the table includes a column for component, a column for non-volatile storage hyperlinked to a private cloud build, a column for existing product vulnerabilities, and a column for vulnerability changes in the release; when deployment of the release is authorized based on a determination that one or more features from the release does not violate a set of Sarbanes-Oxley (SOX) audit rules and that the one or more features from the release meet a predetermined threshold for cyber vulnerabilities; when the compliance with SOX audit rules is determined by creating a release, checking, in response to creating, the release for violations against a set of SOX audit rules, and determining, in response to checking, whether the release complies with the SOX audit rules; the determination that features meet a predetermined threshold for cyber vulnerability is determined by scanning, in response to determining that the release complies with the SOX audit rules, the release for cyber vulnerabilities in accordance with an organization's established practices, and validating, in response to scanning, that the release is scanned for cyber vulnerabilities in accordance with the organization's established practices; and the release is authorized for deployment based on a determination that one or more features from the release does not violate the set of SOX audit rules and that the one or more features from the release meet a predetermined threshold for the cyber vulnerabilities, as required by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193